DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.

Response to Amendment
The amendment dated 6/13/2022 has been considered and entered into the record.  Independent claims 1, 11, and 23, from which all other claims depend, now require that the urea acts as a binder, wherein the urea promotes adherence of one or more flame retardant compounds on a surface of fibers, yarns, or fabric.  This new limitation is not provided for in the Foy as noted by Applicant in the Remarks dated 6/13/2022.  Accordingly, the previous ground of rejection based upon Ahluwalia ’152, Ahluwalia ’460, Mio and Foy is withdrawn.  New grounds of rejection are set forth below.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–23 are rejected under 35 U.S.C. 103 as being unpatentable over Ahluwalia (US 2005/0215152 A1) “Ahluwalia ’152”, which incorporates US 2003/0228460 “Ahluwalia ’460” also to Ahluwalia by reference, and further in view of Mio (US 2007/0190877 A1), and Li (US 8,012,890 B1).  The Examiner further relies Friedman (US 4,188,446) as an evidential reference.
Ahluwalia teaches a fire-resistant composite mattress material comprising woven or non-woven cellulosic (e.g., cotton, rayon, lyocell) fabric and coated with ammonium polyphosphate.  Ahluwalia ’152 abstract, ¶¶ 19, 23, 27.  The coating may comprise 25–55 weight percent, preferably 45 weight percent ammonium polyphosphate.  Id. ¶ 26.  The coated cotton fabric may be used in a mattress by placing the fabric on the top and bottom surfaces of the mattress and/or inside its ticking.  Id. ¶ 36.  Ahluwalia ’460 teaches that fire-retardant fabrics may be used under the ticking and on top of a foam layer of a mattress thereby enclosing the core mass of stuffing material.  Ahluwalia ’460 ¶¶ 36, 53, Fig. 3.
The Ahluwalia references fail to teach a fabric weight gain of about 8 to about 12 percent due to the addition of a flame-retardant compound.
Mio teaches a flame-retardant knit fabric for use in mattresses and chairs.  Mio abstract.  The fabric is treated with preferably more than 3 weight percent flame retardant.  Id. ¶ 42.  Examples 1 and 8 contain 10.8 and 10.5 weight percent flame retardant each translating to about a 12 percent weight gain to the untreated fabric.  Id. Tables 1, 3.
One of ordinary skill in the art would have found it obvious to look to references such as Mio for guidance as to appropriate weight gain values for fabrics due to the addition of flame-retardant material in order to successfully practice the invention of Ahluwalia.
The Ahluwalia references also fail to teach the use of urea with the flame-retardant compound, wherein the urea promotes adherence of one or more flame retardant compounds on a surface of fibers, yarns, or fabric.
Li teaches the creation of a flame-resistant fabric comprising thermoplastic and cellulosic fibers, wherein the fabric is treated with a coating comprising flame-retardant chemicals, which is subsequently cured.  Li abstract, 2:61–3:61, 7:11–22.  Examples 4 and 5.  The coating composition comprises urea and flame retardant.  Id. at 3:65–4:11.  Urea is a polymeric material and as such would be the component of the coating causing the composition to “cure” and attach the flame-retardant chemical to attach to the coated fabric.  Further support for this assertion is provided in Friedman.  See Friedman at 3:9–16.
Accordingly, it would have been obvious to the ordinarily skilled artisan to have added urea to the coating of Ahluwalia ’152 to promote adherence of the flame-retardant compound to the surface of the fabric.  
 
 Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not replace the acrylic latex polymer of Ahluwalia ’152 with urea as required by the claims.  Applicant’s argument is not persuasive as the prior art merely refers to acrylic latex as a preferred binder.  See Ahluwalia ’152 ¶¶ 23, 34.  A reference is not limited to its preferred embodiments.  See Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786